PER CURIAM.
We affirm appellant’s conviction for tampering with evidence, but reverse the aspect of the special condition of probation in which the court provided that the payment of a $3,000 fine would be on a schedule to be determined by appellant’s probation officer. We remand for the trial court to determine the payment schedule, since the court cannot delegate its authority to determine such a schedule to the probation officer. See section 775.083(2), Florida Statutes (1993) and Ashlock v. State, 632 So.2d 213 (Fla. 5th DCA 1994).
DELL, C.J., and WARNER and KLEIN, JJ., concur.